

117 HR 1231 IH: Constraining Human Rights Offenders in the Middle East Act
U.S. House of Representatives
2021-02-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 1231IN THE HOUSE OF REPRESENTATIVESFebruary 23, 2021Mr. Tony Gonzales of Texas introduced the following bill; which was referred to the Committee on Foreign AffairsA BILLTo prohibit the reentry of the United States into the Joint Comprehensive Plan of Action unless the President makes certain certifications relating to Iran, and for other purposes.1.Short titleThis Act may be cited as the Constraining Human Rights Offenders in the Middle East Act or the CHROME Act. 2.Prohibition on reentry into the JCPOAThe President may not take any action relating to the re-entry of the United States into the Joint Comprehensive Plan of Action signed at Vienna on July 14, 2015, by Iran and by France, Germany, the Russian Federation, the People's Republic of China, the United Kingdom, and the United States (including all implementing materials and agreements related to the Joint Comprehensive Plan of Action), unless the President certifies to Congress each of the following:(1)No waiver or suspension of a sanction waived or suspended pursuant to such re-entry will operate to the benefit, directly or indirectly, of any organization or any member of an organization designated as a foreign terrorist organization under section 219 of the Immigration and Nationality Act (8 U.S.C. 1189).(2)No waiver or suspension of a sanction waived or suspended pursuant to such re-entry will operate to the benefit, directly or indirectly, of any individual or entity of the Government of Iran that has engaged in the gross violation of human rights, such as the commission of torture, the killing of peaceful protestors, or the persecution of homosexual persons.